Title: To George Washington from Henry Lee, Jr., 24 July 1788
From: Lee, Henry Jr.
To: Washington, George



My dear Genl
Norfolk [Conn.] July 24th [17]88.

The misery of my situation in consequence of the continued ill health of Mrs Lee, has prevented me the gratification of congratulatin you on the auspicious prospect which the adoption of the new constitution presents to our country.
Indeed I am now so inadequate from my temper of mind to execute a task so agreable, & on which I wish to say much, that I should have posponed the satisfaction, till I was more equal to a full expression of my feelings & opinions, had not my desire to introduce to your acquaintance Mr Livingston an officer in our late navy, my countryman & friend prevailed over other considerations.
It is needless for me to explain public characters to you, as your discerning eye has viewed them in the day of trial, with

certainty and with justice—I will say nothing therefore on this score relative to Mr L., & content myself with recomending him to you as a gentleman of honor & worth—He is about to engage in a commercial scheme & is desirous of being made known to Mr Gardoqui, conceiving it probable such an acquaintance might eventually be advantageous to his designs.
With this view he takes the liberty of asking a letter from you, which solicitation I beg leave to advocate as far as your opinion of my judgement may warrant you to consider me.
You will beleive me sir; when I assure you that no man feels more sensibly than I do, the delicacy of requesting civilitys of this nature, & that no motives of personal esteem could influence me to risk the introduction of any gentleman, of whose honor & merit, I was not thoroughly convicted—I am now on my way to N. York & Rhode island, in either of which places, should you have any commands, you will render me very happy by putting it in my power to manifest the unceasing respect & attachment which I unalterably possess for you. I have the honor to be dear Genl your most obt h. ser.

Henry Lee

